  bryanlemmermanofferlei1.jpg [bryanlemmermanofferlei1.jpg] EXHIBIT 10.3
CONFIDENTIAL


June 12, 2020




Bryan J. Lemmerman
[Redacted]


Re: Offer of Employment


Dear Bryan:


I am very pleased to offer you the position of Chief Financial Officer for
Laredo Petroleum, Inc. (the “Company”). This letter outlines the terms of your
offer and formalizes our previous discussions and has an effective date of
employment of June 30, 2020. Please review the offer and contact me at
918-858-XXXX with any questions.


If you accept this offer, you will be employed by the Company in that capacity
or such other capacity as you may be assigned from time to time. Your position
will include duties assigned to you by me and you will report directly to me.
Your employment will be at will, with the terms of your employment outlined
below:
1.While you remain in this position, you will be paid an annual salary of
$440,000 in accordance with the Company’s customary payroll practices, beginning
on June 30, 2020, which will be pro-rated for 2020. This rate may be adjusted
from time to time at the Company’s discretion.
2.Employees of Laredo are eligible to participate in the Short-Term Incentive
Plan; your target bonus is 90% of your base salary. This is a discretionary plan
and payouts are determined by both the Company’s and your individual
performance.
3.You will receive a new hire restricted stock award equal to $880,000 (2 times
your base salary). This award is based upon the previous 10-day average stock
price prior to June 30, 2020. The restricted shares have a three-year ratable
vesting schedule. This award will be made the first of the month following your
hire date.
4.You will be eligible to participate in our Long-Term Incentive Program with a
target of 350% of your base salary. Long-Term Incentive awards are granted
during the (annual) Spring Compensation Review Cycle.
Both the Short-Term and Long-Term Incentive Programs are annually reviewed and
approved by the Compensation Committee of the Board of Directors and may change
from year-to-year based on market conditions and/or Company performance.
5.You will be paid a cash signing bonus of $600,000 within 30 days of your hire
date. If you leave the Company for any reason within your first year of
employment, then the entire bonus must be refunded to the Company. If you leave
any time for any reason after the first year of employment, but before the
second anniversary of your hire date, then you must repay one-half of the bonus
to the Company.







--------------------------------------------------------------------------------

Bryan J. Lemmerman
June 12, 2020
Page 3




6.In lieu of participating in our relocation program, until you move to Tulsa,
you will be eligible for temporary housing for up to three years from your hire
date, not to exceed $2,000/month during the three years. This benefit is
considered a taxable event and the Company will gross up the amount paid for
your temporary housing in order to cover your portion of taxes. As part of the
terms of your offer, if you leave the Company for any reason prior to your first
anniversary with the Company, all temporary housing-related expenses that have
been paid on your behalf must be refunded.
7.In this position, you will be eligible to participate in the Laredo Executive
Change in Control Plan and the Laredo Executive Severance Plan, as approved by
the Board of Directors.
8.This offer is contingent upon you successfully completing a drug and alcohol
test, a driving record check and a background check in accordance with the
Company’s normal employment policy. A member of the Human Resources Department
will be in contact with you regarding arrangements.
9.This letter does not constitute a guarantee of employment for any specific
term or in any specific capacity, and your employment will be subject to such
policies as the Company may adopt from time to time.
Subject to the terms of the specific benefit plans and Company policies, you
will be eligible for all other regular employee benefits offered to Laredo
employees, which include:
•medical, dental, vision and life insurance benefits,
•flexible spending/dependent care assistance plan,
•short-term and long-term disability coverage,
•optional additional life insurance and Reliance Standard critical care and
accident insurance,
•200 hours of paid vacation per year which will be pro-rated based on your hire
date,
•10 paid holidays during each calendar year,
•and the Company 401(k) Plan


Our health benefits become effective on the first day of the month following
your employment date.
Should you decide to accept our offer, please sign and return one copy of this
letter to Kim Harding, Vice President – Human Resources, at the following
address: 15 W. 6th Street, Suite 900, Tulsa OK, 74119. The Company’s discussions
relative to your employment and this letter are deemed to be confidential and
fully incorporated herein. Acceptance of offer must be made on or before five-
business days from the date of this letter or it is withdrawn.
As you are aware, we place considerable emphasis on choosing the proper person
for this position. We are excited about Laredo and its potential for growth and
the possibility of your contribution to our success. We look forward to your
response.











--------------------------------------------------------------------------------

Bryan J. Lemmerman
June 12, 2020
Page 3




Yours truly,
bryanlemmermanofferlei1.gif [bryanlemmermanofferlei1.gif]  Jason Pigott
President and Chief Executive Officer






I wish to accept the offer X
I wish to decline the offer




/s/ Bryan J. Lemmerman 6/12/2020 (Signature)    (Date)

